Citation Nr: 0728047	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
January 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2007.  A transcript of that 
hearing is of record.


FINDING OF FACT

The veteran does not have a lung disability that is related 
to his military service.


CONCLUSION OF LAW

The veteran does not have a lung disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any military medical records in his possession 
or identify any information he had pertaining to his claim.  
The RO also provided a statement of the case (SOC), and a 
supplemental statement of the case, (SSOC) reporting the 
results of its review of the issue and the text of the 
relevant portions of the VA regulations.

While the notification did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), because the veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claim.  The 
RO obtained the veteran's service medical records (SMRs), and 
VA and private medical records, including requesting copies 
of treatment records from two private doctors, K.K., M.D. and 
C.L., M.D.  VA also secured an examination in furtherance of 
his claim.  VA has no duty to inform or assist that was 
unmet.

The veteran contends that his currently diagnosed lung 
conditions, which include chronic obstructive pulmonary 
disorder, (COPD) and pulmonary Mycobacterium Avium Complex, 
(MAC) should be service connected because his current chronic 
disabilities are related to an abnormal chest x-ray taken 
during service.  He further contends, through his 
representative, that his having bronchitis immediately 
following discharge is evidence of continuity of 
symptomatology.

Specifically, the veteran contends that his current lung 
disabilities were caused or aggravated by an in-service 
"chronic lung condition" documented, the veteran claims, by 
an in-service x-ray from 1968 showing a calcified mass on his 
lung.  Further, during the veteran's April 2007 hearing, his 
wife testified that he had bronchitis and a constant cough 
immediately following discharge from service, and has 
experienced frequent bouts of bronchitis requiring treatment 
ever since.  However, during the hearing the veteran also 
noted that he tried to contact his private doctor to obtain 
the medical records which diagnosed him with bronchitis in 
1969, but was informed that the records had been destroyed.  

The veteran's service medical records (SMRs) revealed normal 
chest x-rays from February 1966 and June 1967.  An August 
1968 chest x-ray revealed a small scar at the right apex and 
a mass in the right paratracheal area.  A November 1968 x-ray 
and treatment record noted a right peritracheal calcified 
mass, and stated that a repeat x-ray was taken after finding 
the mass on the first x-ray, and that this follow-up x-ray 
showed a similar mass.  The veteran's July 1965 entrance 
examination, and his December 1968 discharge examination, 
both showed no abnormalities of the lungs or chest.

The record shows that the veteran has a decades-long history 
of smoking cigarettes, and that he has been diagnosed with 
COPD, pulmonary MAC and emphysema.  The first post-service 
medical record that diagnoses the veteran with a lung 
disability is dated in September 2000.

The file contains numerous outpatient treatment records from 
K.K., M.D. dated from September 2000 to May 2006.  These 
records show that the veteran was diagnosed with COPD and 
pulmonary mycobacterium avium complex, (MAC), and noted that 
the veteran continued to smoke.  At the veteran's initial 
visit with Dr. K. in September 2000, he was assessed with 
COPD with features of both bronchitis and emphysema.  A 
January 2001 record noted that the veteran probably had COPD 
with significant chronic bronchitis.  The treatment records 
throughout the years continued to show COPD.  

Dr. K's records contain two progress notes relating to the 
etiology of the veteran's disabilities.  An April 2005 
progress note shows that the veteran reported that he was in 
Vietnam and apparently was exposed to Agent Orange.  After 
hearing this history provided by the veteran, Dr. K. stated 
that part of his lung problems may be related to his exposure 
to Agent Orange.  The record also contains an October 2006 
letter by Dr. K. noting that the veteran had severe COPD and 
a history of MAC, and noted that a review of the veteran's 
SMRs revealed that he had had an abnormal chest x-ray from 
November 1968 with infiltrates of the lungs.  Dr. K. 
specifically stated that whether the veteran's MAC infection 
started in 1968 or later cannot be ascertained.  Besides the 
April 2005 treatment note referencing Agent Orange as the 
possible etiology of the veteran's lung problems, and Dr. K's 
October 2006 letter, no other outpatient treatment records 
provided by Dr. K. offer any further analysis or opinion as 
to the etiology of the veteran's lung disabilities.

The record also contains treatment notes from the Poplar 
Bluff, Missouri VAMC, dated in February 2002.  These 
treatment notes contain a diagnosis of COPD and show that the 
veteran smoked a pack of cigarettes a day, but the notes did 
not address the etiology of the veteran's lung disability.

A June 2004 x-ray, given in conjunction with a VA 
examination, revealed a coarsely calcified azygos node, an 
area of increased density in the periphery of the left upper 
lobe as well as in the left apex.  The radiologist also noted 
that the lungs were somewhat hyperinflated and there was 
evidence of old posterior and posterolateral right-sided rib 
fractures.  The radiologist gave an impression of pulmonary 
emphysema, a calcified right azygos node, and increased 
density in the left apex and periphery of the left upper lobe 
of uncertain etiology.  The clinician commented that 
certainly an infectious process should be considered; 
however, she stated that a pulmonary nodule or mass cannot be 
excluded, and noted that short interval plain film follow-up 
would be recommended.  The examiner stated that, should this 
area persist, a CT study to rule out a mass would be 
recommended.

The veteran was afforded a VA examination in June 2004.  At 
the examination, the veteran stated that he was smoking a 
pack of cigarettes per day.  He noted that he started smoking 
at the age of 14, and started smoking "full time" by the 
time he joined the military.  The veteran reported that he 
was now smoking two packs a day and smoked more when he was 
nervous.  During the examination, the veteran again stated 
his argument for service connection, contending that a 
November 1968 chest x-ray finding showed a peritracheal 
calcified mass, and that his chest x-rays since service have 
indicated that he continues to have the same mass.  The 
veteran reported that he has productive milky white sputum 
with black spots, and occasionally it will be green.  He 
states that he coughs this sputum up daily, sometimes with 
blood, and noted that he had hemoptysis one month earlier.  
The examiner noted dyspnea with exertion, noting that the 
veteran reported that he frequently becomes short of breath 
when he does any lifting or cutting of limbs on the farm; and 
occasionally he will become short of breath with no activity, 
and reported that he used inhalers.

On examination, the examiner diagnosed the veteran with COPD 
and stated that as likely as not, it was secondary to 
smoking.  The examiner also specifically stated that it was 
not likely that the small scar at the right apex, and mass 
right paratracheal area found in the 1968 chest x-ray taken 
during service, was related to the density in the left apex 
and periphery of the left upper lobe currently found on the 
chest x-ray taken in conjunction with this 2004 VA 
examination.

The file contains radiological reports dated in January 2004, 
March, April and May of 2004, April 2005, June 2005 and 
January 2006.  The June 2005 chest x-ray showed continuing 
moderate to markedly severe emphysema and noted scarring and 
retraction of the left hilum with prominence of the left 
pulmonary artery which is unchanged.  The radiologist also 
noted dense pulmonary nodules seen in the right apex which 
may represent nodular scarring old granulomatous disease.

The file also contains outpatient treatment records provided 
by C.L., M.D., dated from March 2004 to January 2006, and a 
follow-up treatment report dated in October 2006.  The most 
recent October 2006 progress note from Dr. L. again noted 
severe COPD, pulmonary MAC and tobacco abuse; and noted that 
the veteran had now completed one year of treatment after his 
last positive (MAC) sputum culture and stated that he was 
stopping treatment at this time.  Dr. L. offered no opinion 
as to the etiology of the veteran's lung disabilities.

In sum, private treatment reports and x-rays from Dr. K. and 
Dr. L. from September 2000 through October 2006 provide clear 
documentation of lung disabilities, including COPD, pulmonary 
MAC, and emphysema; however, neither doctor provides a 
definite opinion regarding a link between the veteran's 
currently diagnosed lung disabilities and his time spent in 
military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Here, there is evidence of current lung disabilities, 
identified in the medical evidence of record as including 
COPD, pulmonary MAC, and emphysema.  There are also service 
medical records dated in August and November of 1968 showing 
abnormal chest x-rays; specifically, the August x-ray 
revealed a mass in the right paratracheal area, and the 
November 1968 x-ray revealed a right peritracheal calcified 
mass.  However, there is no medical evidence of a nexus 
between any current lung disability(ies) and the in-service 
chest x-rays showing a calcified mass, which was in the 
peritracheal area.  

To the contrary, the medical opinion of the June 2004 VA 
examiner was that it was not likely that the mass found in 
the right paratracheal area in the 1968 chest x-ray was 
related to the density in the left apex and periphery of the 
left upper lobe found on the June 2004 chest x-ray.  In fact, 
the June 2004 VA examiner specifically stated that in his 
opinion, the veteran's current lung disabilities were as 
likely as not related to his persistent tobacco abuse.  There 
is nothing in the record that calls into question or 
contradicts the June 2004 examiner's opinion.  Although both 
of the veteran's private doctors, Dr. K. and Dr. L, diagnosed 
him with COPD and emphysema, and provided the veteran with 
treatment throughout the years, neither one offered an 
opinion as to the etiology of the veteran's lung 
disabilities.  Even Dr. K indicated that it could not be 
ascertained whether the veteran's MAC infection started 
during service.

Further, although the veteran's wife testified that the 
veteran had a constant cough and bouts of bronchitis 
immediately following discharge from service in 1969, the 
file does not contain medical records diagnosing the veteran 
with bronchitis until September 2000.  In fact, the first 
post-service medical record referencing any type of lung 
disability is a September 2000 treatment record, when the 
veteran was assessed with COPD with features of both 
bronchitis and emphysema.   

In sum, despite the voluminous medical records referencing 
treatment for COPD, the file does not contain a medical 
opinion linking the in-service abnormal x-ray finding (a 
calcified mass), to the veteran's current lung disabilities.  
Further, there is no continuity of symptomatology to support 
a finding of chronicity.

The Board notes that even assuming that the veteran became 
dependent on tobacco while on active duty rather than prior 
to military service, as he contends in his August 2004 notice 
of disagreement, service connection still would not be 
warranted because VA regulations do not allow for service 
connection of a disability which results from the use of 
tobacco products while on active duty.  

Specifically, 38 C.F.R. § 3.300 states that for claims 
received by VA after June 9, 1998, a disability will not be 
considered service connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  However, this provision 
does not prohibit service connection if the disability 
resulted from a disease or injury that is otherwise shown to 
have been incurred or aggravated during service.  "Otherwise 
shown" means that the disability can be service connected on 
some basis other than the veteran's use of tobacco products 
during service, or that the disability became manifest during 
service; or the disability resulted from a disease or injury 
that appeared to the required degree of disability within any 
applicable presumptive period under 38 C.F.R. §§ 3.307, 
3.309, 3.313, or 3.316.  

In this case, as noted above, there is no indication that the 
veteran's current lung disabilities became manifest during 
service or within the year presumptive period.  Despite the 
fact that the veteran contends that he started smoking during 
service and the VA examiner stated that in his opinion, the 
veteran's current lung disabilities are most likely the 
result of his tobacco use, the veteran cannot obtain service 
connection on this basis.

Turning to the veteran's claimed exposure to Agent Orange as 
the potential etiology of his lung disability, even if it 
were to be conceded that the veteran was in Vietnam and 
therefore presumptively exposed to Agent Orange, the 
veteran's current lung disability (COPD) is not among the 
list of diseases presumptively associated with exposure to 
herbicide agents.  See 38 C.F.R. §§ 3.307(6), 3.309(e).  
Further, the Board is not swayed by Dr. K.'s statement that 
"part of [the veteran's] lung problems may be related to his 
exposure to Agent Orange."  Dr. K.'s opinion is too 
speculative to be probative because he provided no clinical 
data or other rationale to support his opinion; nor is there 
anything in the record that would give it substance.  By 
using the terms "may be," without supporting rationale, Dr. 
K's opinion is too speculative to provide the degree of 
certainty required for medical nexus evidence.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

The veteran contends that his currently diagnosed COPD, and 
other lung disabilities are etiologically related to service.  
While the veteran is competent as a layman to describe any 
symptoms he experiences, there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2006).  Consequently, the veteran's own 
assertions as to the etiology of his lung disability(ies) 
have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  No 
current lung disability is traceable to disease or injury 
incurred in or aggravated during active military service. 


ORDER

Entitlement to service connection for a lung disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


